Citation Nr: 1505203	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a liver disability, to include Hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to service connection for Hepatitis C.  

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  

In June 2010, the Veteran filed a service connection claim for Hepatitis C.  The Veteran's medical records provide an indication that the Veteran may have a liver disability other than Hepatitis C.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that the Veteran is in fact seeking service connection for a liver disability, to include Hepatitis C.  As such, the Veteran's claim has been recharacterized as reflected on the cover page.                

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board has expanded the Veteran's service connection claim to include entitlement to service connection for a liver disability, to include Hepatitis C.  As to his hepatitis C, in a November 2014 statement, the Veteran offered additional factual details as to his risk factors, including the timing of his reported cocaine use.

Although the Veteran's medical records confirm a diagnosis of Hepatitis C, but provide potentially conflicting information regarding a diagnosis of hepatic steatosis.  This is significant as 38 U.S.C.A. § 1710 (West 2014) states that certain Camp Lejeune veterans may be eligible for hospital care and medical services for enumerated diseases.  38 C.F.R. § 17.400 (2014) further states that VA will "assume" that certain enumerated diseases of eligible Camp Lejeune veterans "are attributable to the veteran's active duty . . . unless it is clinically determined . . . that such an illness or condition is not attributable to the veteran's service."  The list of enumerated diseases under both 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400 includes hepatic steatosis.  An eligible veteran is a veteran who served on active duty in the Armed Forces at Camp Lejeune, North Carolina for not fewer than 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  38 U.S.C.A. § 1710.  38 C.F.R. § 17.400 states that the Veteran's 30 days of service at Camp Lejeune may be consecutive or nonconsecutive.  The Veteran's service treatment records reveal that he served in Camp Lejeune, North Carolina in March 1973, June 1973, July 1973, August 1973, and May 1974.  Thus, it appears that the Veteran served at Camp Lejeune for at least 30 days in 1973 and 1974.     

In August 2014, the Board requested a Veterans Health Administration (VHA) medical opinion as to whether the Veteran had a diagnosis of hepatic steatosis and whether his diagnosed Hepatitis C virus was related to service.  The September 2014 VHA specialist opined that his Hepatitis C was not related to service and that the Veteran "does not have hepatic steatosis."  The medical specialist stated that she reviewed July 2003 and November 2009 liver biopsies in formulating her opinion that the Veteran did not have a diagnosis of hepatic steatosis.  The July 2003 liver biopsy stated that the Veteran had "extremely minimal steatosis" and the November 2009 liver biopsy stated that the Veteran had "no macrovesicular steatosis."  The Board finds that the specialist's statement that the Veteran does not have a diagnosis of hepatic steatosis requires clarification since the July 2003 liver biopsy stated that the Veteran had "extremely minimal steatosis."  Therefore, even though the July 2003 liver biopsy was not conducted during the pendency of this service connection claim, the Board finds that a remand is necessary in order to clarify whether the Veteran has a current diagnosis of hepatic steatosis.     

Thus, upon remand, the RO shall obtain the Veteran's personnel records and confirm that he had at least 30 days of service at Camp Lejeune.  Then, the RO shall obtain a medical opinion from an appropriate specialist to identify all of the Veteran's liver disabilities and to opine whether the liver disabilities other than Hepatitis C are related to service.  The examiner shall review the September 2014 VHA opinion and additional private treatment records dated through September 2014 and clarify whether the Veteran has a diagnosis of hepatic steatosis.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and confirm that the Veteran had at least 30 days of service at Camp Lejeune, North Carolina. 

2.  If it is found that the Veteran has at least 30 days of service at Camp Lejeune, North Carolina, the AOJ shall then follow appropriate development procedures for the development of the claim in light of the Veteran's service at Camp Lejeune.  

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature or etiology of any of his liver disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, afford the Veteran an appropriate VA examination.  The claims file must be made available and all necessary tests should be conducted.  This must include treatment records dated through September 2014 and the September 2014 VHA medical opinion. 

The examiner must opine as to whether it is at least as likely as not that the Veteran's hepatitis C was related to or had its onset in service.

The examiner must also diagnose any liver disability other than Hepatitis C that is found to be present.  The examiner should then offer an opinion as to whether it is at least as likely as not that the Veteran's liver disability other than Hepatitis C had its onset during service or is otherwise related to service.  

The examiner shall then review the Veteran's pertinent medical records, to include the July 2003 and November 2009 liver biopsies and the recently obtained private treatment records dated through September 2014.  After reviewing this medical evidence, as well as the September 2014 VHA opinion, the examiner shall state whether the Veteran has a diagnosis of hepatic steatosis.  The examiner should discuss the significance of the July 2003 liver biopsy that stated that the Veteran had "extremely minimal steatosis."  

A thorough explanation for the conclusions reached should be set forth.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

7.  Then readjudicate the claim of entitlement to service connection for a liver disability, to include Hepatitis C.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

